        Case 1:20-cv-01120-JLT Document 14 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN BIGOSKI ODOM,                                Case No. 1:20-cv-01120-JLT (PC)
12                       Plaintiff,                     ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND GRANTING MOTION
13           v.                                         FOR EXTENSION OF TIME
14    J. TAYLOR, et al.,                                (Docs. 12, 13)

15                       Defendants.                    60-DAY DEADLINE

16

17          On June 15, 2021, the Court issued a screening order finding that Plaintiff’s first amended
18   complaint fails to state a claim on which relief can be granted. (Doc. 11.) The Court directed
19   Plaintiff to file a second amended complaint curing the deficiencies in her pleading or a notice of
20   voluntary dismissal within 21 days. (Id. at 7.) Plaintiff failed to comply with the screening order
21   within the time provided. Therefore, on July 19, 2021, the Court issued an order to show cause
22   why this action should not be dismissed. (Doc. 12.) On that same date, Plaintiff filed a motion for
23   a 60-day extension of time to file an amended complaint. (Doc. 13.)
24          Good cause appearing, the Court DISCHARGES its order to show cause and GRANTS
25   Plaintiff’s motion for an extension of time. Within 60 days of the date of service of this order,
26   Plaintiff shall file a second amended complaint curing the deficiencies identified in the Court’s
27   screening order (Doc. 11) or, in the alternative, a notice of voluntary dismissal. Failure to
28   comply with this order will result in a recommendation that this action be dismissed for
        Case 1:20-cv-01120-JLT Document 14 Filed 07/30/21 Page 2 of 2


 1   failure to state a claim and to obey court orders.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    July 29, 2021                           _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
